United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-1664
                        ___________________________

                            Sherrita Richardson Harris

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

                           Mortgage Professionals, Inc.

                             lllllllllllllllllllll Defendant

                        Hartford Fire Insurance Company

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                           Submitted: December 8, 2014
                              Filed: March 23, 2015
                                  ____________

Before WOLLMAN, COLLOTON, and BENTON, Circuit Judges.
                        ____________

BENTON, Circuit Judge.

     On March 11, 2004, Sherrita Richardson Harris closed on a home with a
mortgage loan from Mortgage Professionals, Inc. (MPI). To be licensed in Missouri,
MPI, as obligor and principal, bought two “Missouri Residential Mortgage Brokers
Bonds” from Hartford Fire Insurance Company, its surety. See § 443.849 RSMo
Supp. 2001. The surety bonds stated that the two parties were “jointly and severally”
bound for payment to any person “who may have a claim against” MPI.

      Harris later sued MPI for violating the Missouri Merchandising Practices Act,
sections 407.010-.1500 RSMo 2000. Harris obtained a judgment for compensatory
damages, punitive damages, and attorney fees. Hartford had notice of the suit against
MPI, but chose not to intervene. As surety, Hartford failed to pay the judgment
amount due on the bonds.

      On October 4, 2012, Harris sued Hartford for breach of contract, vexatious
refusal to pay, and equitable garnishment. The district court granted Hartford
summary judgment, rejecting the ten-year statute of limitations in section 516.110(1)
RSMo 2000, in favor of the three-year statute in section 516.130(2) RSMo 2000.
Having jurisdiction under 28 U.S.C. § 1291, this court reverses and remands.

       This court reviews de novo a grant of summary judgment, viewing facts most
favorably to the nonmovant. Torgerson v. City of Rochester, 643 F.3d 1031, 1042
(8th Cir. 2011) (en banc). Summary judgment is appropriate when “the movant is
entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

       Federal courts apply the law of the forum to determine statutes of limitation.
Guaranty Trust Co. of N.Y. v. York, 326 U.S. 99, 108-09 (1945). In a diversity case,
this court is bound by the opinions of the state’s highest court. Owners Ins. Co. v.
Hughes, 712 F.3d 392, 393 (8th Cir. 2013). In Missouri, statutes of limitation are
procedural. Renfroe v. Eli Lilly & Co., 686 F.2d 642, 646 (8th Cir. 1982). There is
no Missouri statute of limitations specifically for actions on mortgage-broker bonds.




                                         -2-
        The issue is whether Harris’s suit to collect on the statutorily-required bonds
is an action upon a writing for the payment of money, or upon a penalty statute.
Harris invokes the ten-year statute of limitations for “[a]n action upon any writing .
. . for the payment of money or property.” § 516.110(1) RSMo 2000. Hartford
counters with the three-year statute for “[a]n action upon a statute for a penalty or
forfeiture.” § 516.130(2) RSMo 2000.

       The Supreme Court of Missouri held that an action on a statutorily-required
bond is upon a writing for the payment of money, thus subject to the ten-year statute.
Martin v. Knapp, 45 Mo. 48, 50-51 (1869) (applying ten-year statute to
administrator’s bond required by §§ 17-18 RSMo 1855, vol. I, at 115-16). See also
State ex rel. Enter. Milling Co. v. Brown, 106 S.W. 630, 632 (Mo. 1907) (following
Martin and uniformly applying the ten-year statute to an attachment bond); Missouri,
K. & T. Ry. Co. v. Am. Sur. Co. of N.Y., 236 S.W. 657, 663-64 (Mo. banc 1921)
(applying the ten-year statute to an indemnity bond). See generally Johnson v. State
Mut. Life Assur. Co. of Am., 942 F.2d 1260, 1263 (8th Cir. 1991) (en banc)
(acknowledging broad interpretation of Missouri’s ten-year statute for bonds);
Hughes Dev. Co. v. Omega Realty Co., 951 S.W.2d 615, 616-17 (Mo. banc 1997)
(recounting the history of § 516.110(1) since 1835).1

       The district court rejected the ten-year statute of limitations, citing State ex rel.
Griffin v. R.L. Persons Construction, Inc., 193 S.W.3d 424, 429 (Mo. App. 2006),


       1
         Alternatively, Hartford argues that the five-year statute—for “an action upon
a liability created by a statute other than a penalty or forfeiture”—limits this case. See
§ 516.120(2) RSMo 2000. However, the Missouri Supreme Court has rejected this
statute in favor of the ten-year statute for breaches of bond contracts. Hughes Dev.,
951 S.W.2d at 617 (rejecting the five-year statute, holding that “the ten-year statute
of limitations applies to every breach of contract action in which the plaintiff seeks a
judgment from the defendant for payment of money the defendant agreed to pay in a
written contract,” including suits on bonds).

                                            -3-
which held that when a statute provides for a penal remedy beyond simple restitution,
the more “specific” three-year statute of limitations for “actions on a statute for a
penalty” applies.

       The Griffin case does not cite Martin v. Knapp or other Missouri Supreme
Court decisions that have applied the ten-year statute to bonds for “penal sums.” See,
e.g., Missouri, K. & T. Ry., 236 S.W. at 659. Griffin also ignores State v. Virgilito,
377 S.W.2d 361 (Mo. 1964). The surety in Virgilito argued that the bond was for a
“penal sum” and that the action was subject to the three-year statute “for a penalty.”
Virgilito, 377 S.W.2d at 364. However, the Supreme Court of Missouri held that the
ten-year statute applied to civil judgments on bonds, even when such a bond “grows
out of a criminal proceedings.” Id. at 365 (finding that although the bond “provided
for the payment of a penalty or penal sum by the surety upon a breach of the
conditions of the bond and subsequent forfeiture thereof, . . . that fact is not decisive
of the question whether the three or 10-year statute applies”). This court is not bound
by the intermediate court’s decision in Griffin, and the district court incorrectly relied
on the case.

      Harris’s claim against Hartford seeks the amount due on the bonds. It is an
action upon a writing for the payment of money. Harris sued Hartford within ten
years after her claim accrued on March 11, 2004. The suit is not barred.

       Hartford acknowledges it had notice of Harris’s suit against MPI and an
opportunity to defend, but argues that it had no cause to intervene and was not bound
by the judgment. A surety is liable for contract damages coextensively with those of
the principal, unless otherwise agreed. City of Independence ex rel. Briggs v. Kerr
Constr. Paving Co., 957 S.W.2d 315, 319 (Mo. App. 1997); Howard Constr. Co. v.
Teddy Woods Constr. Co., 817 S.W.2d 556, 562-63 (Mo. App. 1991) (noting that “the
entry of a judgment against the principal is determinative of the extent of liability of



                                           -4-
the surety under” payment and performance bonds). Because the ten-year statute
governs, Hartford is liable for the judgment amount due on the bond.

                                  *******

       The judgment is reversed, and the case remanded for proceedings consistent
with this opinion.
                        ____________________________




                                       -5-